Citation Nr: 0809483	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-38 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by partial complex seizures; and convulsion, 
unbalance, and epileptic seizures.

2.  Entitlement to service connection for a psychiatric 
disability, to include a nervous condition, post-traumatic 
stress disorder (PTSD), and schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1990 to April 
1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision that, in 
part, denied service connection for a disability manifested 
by partial complex seizures and by convulsion, unbalance, and 
epileptic seizures; and for a nervous condition, to include 
PTSD and schizophrenia.  The veteran timely appealed.

In April 2005, the veteran and his wife testified during a 
hearing before RO personnel.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.


REMAND

In correspondence received in March 2008, the veteran 
requested a hearing before a Decision Review Officer at a 
local VA office with regard to his claims on appeal for 
service connection for a disability manifested by partial 
complex seizures and by convulsion, unbalance, and epileptic 
seizures; and for service connection for a psychiatric 
disability, to include a nervous condition, PTSD, and 
schizophrenia.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002).

In light of the foregoing, this matter is REMANDED for the 
following action:

The veteran should be scheduled for a 
hearing before a DRO at the RO, in 
accordance with his March 2008 request.  
After the veteran has been afforded the 
opportunity for a hearing, the claims 
file should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



